—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered January 12, 1998, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, reversal of his convictions is not warranted as a result of an alleged violation of the Rosario rule (see, People v Haupt, 71 NY2d 929; People v Rosario, 9 NY2d 286). In this regard, the trial court acted within the bounds of its discretion by granting the defendant’s request for an adverse inference charge (see, People v Banch, 80 NY2d 610; People v Wallace, 76 NY2d 953, 955).
Viewing the evidence in the light most favorable to the prosecution, the evidence was legally sufficient to support the convictions (see, People v Contes, 60 NY2d 620).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J. P., Sullivan, Friedmann and Smith, JJ., concur.